TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 31, 2021



                                     NO. 03-21-00284-CV


                        Jeffrey Olson and Deborah Olson, Appellants

                                                v.

                               Sabre Commercial, Inc., Appellee




       APPEAL FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on April 23, 2021. Having

reviewed the record, the Court holds that appellants have not prosecuted their appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. Appellants shall pay all costs relating to this appeal, both in this Court and

in the court below.